DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 17, 21-23 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract uses legal phraseology such as “comprises” and “means”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6, 9, 10, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 5,997,501, hereafter 'Gross') in view of Genosar (US 2010/0179473 A1).
As to claim 1, Gross discloses a medicament delivery device (Fig. 4) for delivering a dose of medicament into an injection site, the device including: an expandable reservoir (chamber 10) for receiving the medicament (“Chamber 10 serves as a reservoir for receiving the drug to be delivered” – see lines 23-24 col. 10); a holder (housing 2) for receiving the reservoir; an attachment (adhesive coating 6) for securing the holder to the injection site; a cannula in a deployed position in which the cannula provides fluid connection between the reservoir and the injection site (position seen in Fig. 4); and an elastic element (30); wherein, in use, the elastic element is held under strain by the medicament in the reservoir (“spring 30 which is pre-stressed upon introducing the drug into reservoir 10 via the injection plug 24” – lines 40-42 col. 11), and delivery of the medicament through the cannula is driven by relaxation of the elastic element when the cannula is in the deployed position (see lines 27-42 col. 11).
Gross does not expressly recite the cannula moveable from a stowed position in which the cannula does not project from the device to the deployed position in which the cannula provides fluid connection between the reservoir and the injection site.
Genosar teaches a cannula (51; see Figs. 14a-14b) moveable from a stowed position (position in Fig. 14a; referred to as “rest position”) in which the cannula does not project from the device to a deployed position (position in Fig. 14B) in which the cannula provides fluid connection between the reservoir and the injection site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gross in view of Genosar such that the cannula of Genosar is moveable from a stowed position in which the cannula does not project from the device to the deployed position in which the cannula provides fluid connection between the reservoir and the injection site. One would have been motivated to do so as an alternate means of keeping a tip of the cannula sterile and hidden before performing an injection (see para 0087, 0126, 0204, 0221).

As to claim 2, Gross in view of Genosar teaches the device according to claim 1 as described above. Gross further discloses wherein the reservoir comprises a flexible bag (see Fig. 4; upper part of reservoir formed by flexible membrane 8, being interpreted to constitute a flexible bag within the device).
As to claim 4, Gross in view of Genosar teaches the device according to claim 1 as described above. Gross further discloses wherein the reservoir comprises a wall (8) at least partially defining an interior of the reservoir for receiving the medicament, and wherein the elastic element is disposed adjacent to the wall (see Figs. 3, 4).
As to claim 6, Gross in view of Genosar teaches the device according to claim 1 as described above. Gross further discloses wherein the holder comprises the elastic element (30 held within housing 2 inasmuch as instant elastic element 206 held within holder 202).
As to claim 9, Gross in view of Genosar teaches the device according to claim 1 as described above. Gross further discloses wherein the cannula comprises an orifice (proximal end of 14 disposed in reservoir 10) positioned such that the orifice is disposed within the reservoir when the cannula is in the deployed position (see Fig. 4).
As to claim 10, Gross in view of Genosar teaches the device according to claim 1 as described above. Gross is silent to wherein the cannula is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position, however Genosar teaches wherein the cannula (51) is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position (see transition from Fig. 14a-14b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified Gross (as already modified above) such that the cannula is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position (for example by adding a septum similar to 113 of Genosar and necessary components for moving the cannula from the stowed position to the deployed position. One would have been motivated to do so as a way to keep both the reservoir and needle sterile before use (see para 0087, 0126, 0204, 0221 of Genosar).
As to claim 11, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross is silent to a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position. However Genosar teaches a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position (see various cannula insertion mechanisms disclosed throughout embodiments in Figs. 4a-14b of Genosar; for example chamber 24 being connected to external pressure source (see para 0123) or use of a first pressuring device 131 (see para 0211)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gross in view of Genosar further such that Gross includes a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position. One would have been motivated to do so in order to provide an automated means of cannula insertion rather than requiring a user to insert the cannula manually (see para 0123, 0211 of Genosar).
As to claim 16, Gross in view of Genosar teaches the device according to Claim 1 as described above. Gross further discloses wherein the attachment comprises an adhesive layer for securing the device to the injection site (6 referred to “adhesive coating 6” - see at least lines 5-11 col. 11).
As to claim 20, Gross in view of Genosar teaches the device according to Claim 1 as described above. Gross further discloses wherein the device comprises a wearable patch (see Fig. 5, lines 1-10 col. 11).

Claims 1, 3, 5, 6, 9-11, 16, 18, 19, 20, and 28 are rejected using the following alternative interpretation of Gross in view of Genosar.
As to claim 1, Gross discloses a medicament delivery device (Fig. 5) for delivering a dose of medicament into an injection site, the device including: an expandable reservoir (10) for receiving the medicament (“Chamber 10 serves as a reservoir for receiving the drug to be delivered” – see lines 23-24 col. 10); a holder (housing 2) for receiving the reservoir; an attachment (adhesive 6) for securing the holder to the injection site; a cannula (14) in a deployed position in which the cannula provides fluid connection between the reservoir and the injection site (position seen in Fig. 5); and an elastic element (8); wherein, in use, the elastic element is held under strain by the medicament in the reservoir (“diaphragm 8 is made of an elastic material which is pre-stressed when so filling the drug chamber” – see lines 44-52 col. 11), and delivery of the medicament through the cannula is driven by relaxation of the elastic element when the cannula is in the deployed position (see lines 44-52 col. 11).
Gross does not expressly recite the cannula moveable from a stowed position in which the cannula does not project from the device to the deployed position in which the cannula provides fluid connection between the reservoir and the injection site.
Genosar teaches a cannula (51; see Figs. 14a-14b) moveable from a stowed position (position in Fig. 14a; referred to as “rest position”) in which the cannula does not project from the device to a deployed position (position in Fig. 14B) in which the cannula provides fluid connection between the reservoir and the injection site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gross in view of Genosar such that the cannula of Genosar is moveable from a stowed position in which the cannula does not project from the device to the deployed position in which the cannula provides fluid connection between the reservoir and the injection site. One would have been motivated to do so as an alternate means of keeping a tip of the cannula sterile and hidden before performing an injection (see para 0087, 0126, 0204, 0221).

As to claim 3, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross further discloses wherein the elastic element is of an elastomeric material (“the diaphragm 8 is made of an elastic material” - lines 44-52 col. 11).
As to claim 5, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross further discloses wherein the elastic element is stretchable, such that the elastic element is held under tensile strain by the medicament in the reservoir (see lines 44-52 col. 11 and Fig. 5 showing diaphragm 8 in phantom).
As to claim 6, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross further discloses wherein the holder comprises the elastic element (8 held within housing 2 inasmuch as instant elastic element 206 held within holder 202).
As to claim 9, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross further discloses wherein the cannula comprises an orifice (proximal end of 14 disposed in reservoir 10) positioned such that the orifice is disposed within the reservoir when the cannula is in the deployed position (see Fig. 5).
As to claim 10, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross is silent to wherein the cannula is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position, however Genosar teaches wherein the cannula (51) is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position (see transition from Fig. 14a-14b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified Gross (as already modified above) such that the cannula is arranged to pierce the reservoir upon movement of the cannula from the stowed position to the deployed position (for example by adding a septum similar to 113 of Genosar and necessary components for moving the cannula from the stowed position to the deployed position. One would have been motivated to do so as a way to keep both the reservoir and needle sterile before use (see para 0087, 0126, 0204, 0221 of Genosar).
As to claim 11, Gross in view of Genosar teaches the device according to claim 1 as described immediately above. Gross is silent to a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position. However Genosar teaches a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position (see various cannula insertion mechanisms disclosed throughout embodiments in Figs. 4a-14b of Genosar; for example chamber 24 being connected to external pressure source (see para 0123) or use of a first pressuring device 131 (see para 0211)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gross in view of Genosar further such that Gross includes a cannula insertion mechanism operable to move the cannula from the stowed position to the deployed position. One would have been motivated to do so in order to provide an automated means of cannula insertion rather than requiring a user to insert the cannula manually (see para 0123, 0211 of Genosar).
As to claim 16, Gross in view of Genosar teaches the device according to Claim 1 as described immediately above. Gross further discloses wherein the attachment comprises an adhesive layer for securing the device to the injection site (6 referred to “adhesive coating 6” - see at least lines 5-11 col. 11).
As to claim 18, Gross in view of Genosar teaches the device according to Claim 1 as described immediately above. Gross further discloses wherein the elastic element comprises an elastic sheet (flexible membrane 8 being interpreted as an elastic sheet).
As to claim 19, Gross in view of Genosar teaches the device according to Claim 18 as described immediately above. Gross further discloses wherein the holder (housing 2) comprises a chassis (lower housing section 2a; labeled in Fig. 3), and wherein at least a part of the reservoir extends between the chassis and the elastic sheet (see. Fig. 5).
As to claim 20, Gross in view of Genosar teaches the device according to Claim 1 as described immediately above. Gross further discloses wherein the device comprises a wearable patch (see Fig. 5, lines 1-10 col. 11).

As to claim 28, Gross discloses a medicament delivery device (Fig. 5) for delivering a dose of medicament into an injection site (see Fig. 5, lines 1-10 col. 11), the device comprising a wearable patch (see Fig. 5, lines 1-10 col. 11) including: an expandable reservoir (10) for receiving the medicament (“Chamber 10 serves as a reservoir for receiving the drug to be delivered” – see lines 23-24 col. 10); a holder (housing 2) for receiving the reservoir; an attachment (adhesive 6) for securing the holder to the injection site; a cannula (14) in a deployed position in which the cannula provides fluid connection between the reservoir and the injection site (position seen in Fig. 5); and a stretchable elastic sheet (flexible diaphragm 8); wherein at least a part of the expandable reservoir is disposed between the elastic sheet and a chassis (bottom housing section 2a; labeled in Fig. 3) of the holder (Fig. 5); and wherein, in use, the elastic sheet is held under strain by the medicament in the reservoir (“diaphragm 8 is made of an elastic material which is pre-stressed when so filling the drug chamber” – see lines 44-52 col. 11), and delivery of the medicament through the cannula is driven by relaxation of the elastic sheet when the cannula is in the deployed position (see lines 44-52 col. 11).
Gross does not expressly recite the cannula moveable from a stowed position in which the cannula does not project from the device to a deployed position in which the cannula pierces the expandable reservoir to provide fluid connection between the reservoir and the injection site.
Genosar teaches a cannula (51; see Figs. 14a-14b) moveable from a stowed position (position in Fig. 14a; referred to as “rest position”) in which the cannula does not project from the device to a deployed position (position in Fig. 14B) in which the cannula pierces a reservoir to provide fluid connection between the reservoir and the injection site (see Fig. 14b; cannula 51 pierces reservoir containing fluid 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gross in view of Genosar such that the cannula was moveable from a stowed position in which the cannula does not project from the device to a deployed position in which the cannula pierces the expandable reservoir to provide fluid connection between the reservoir and the injection site. One would have been motivated to do so as an alternate means of keeping a tip of the cannula sterile and hidden before performing an injection, as well as keeping the reservoir sterile prior to use (see para 0087, 0126, 0204, 0221 of Genosar).

 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Genosar as applied to claim 1 above, and further in view of Searle et al. (US 2011/0054285 A1, hereafter 'Searle').
As to claim 7, Gross in view of Genosar teaches the device according to claim 1 as described above, but does not expressly recite wherein the cannula comprises a flexible needle.
Searle teaches multiple ways to insert a cannula into a user, including an embodiment where “a flexible cannula may be provided with a sharpened tip to enable insertion of the flexible cannula into the user” (para 0077).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further modified Gross (as already modified above) such that the cannula comprises a flexible needle in view of Searle. One would have been motivated to do so as a way to provide side ports for infusing medicant into a user, and/or to increase comfort of the inserted needle (see para 0077 of Searle).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Genosar as applied to claim 11 above, and further in view of Vouillamoz et al. (US 2014/0207104 A1, hereafter ‘Vouillamoz’).
As to claim 14, Gross in view of Genosar teaches the device according to claim 11 as described above, but does not expressly recite wherein the cannula insertion mechanism comprises a power spring and a crank arrangement driven by the power spring and coupled to the cannula for moving the cannula between the stowed and deployed positions.
Vouillamoz teaches a cannula insertion mechanism comprises a power spring (537) and a crank arrangement (533) driven by the power spring and coupled to the cannula (512) for moving the cannula between the stowed and deployed positions (see para 0093).
It would have been obvious to one having ordinary skill in the art to have further modified Gross (as already modified above) in view of Vouillamoz such that the cannula insertion mechanism comprises a power spring and a crank arrangement driven by the power spring and coupled to the cannula for moving the cannula between the stowed and deployed positions. One would have been motivated to do so as Vouillamoz teaches such an arrangement as one potential way of inserting a cannula into both a reservoir and a patient (see para 0093 of Vouillamoz).


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 15, While Gross in view of Genosar and Vouillamoz teaches the device according to claim 14 as described above, none of the references appear to teach a trigger component having a first position in which the trigger component blocks movement of the crank arrangement with the cannula in the stowed position, and a second position in which 3Docket No.155658.00032 the trigger component blocks movement of the crank arrangement with the cannula in the deployed position.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783